Citation Nr: 0702257	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbar myositis with L2-L3 vertebral 
disc body irregularities.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 2003 to November 
2003, as well prior periods of verified and unverified 
reserve component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for lumbar myositis with L2 and L3 
vertebral body irregularities.  The RO assigned a 10 percent 
initial evaluation for that disability.  The veteran timely 
disagreed with the initial disability evaluation, and, in May 
2005, soon after the issuance of the statement of the case 
(SOC) by the RO, the veteran's perfected substantive appeal 
was received.

After the RO issued the final supplemental statement of the 
case (SSOC), in October 2005, and after the appeal was 
transferred to the Board, the veteran submitted additional 
evidence pertinent to the appeal.  VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).   The appellant provided a waiver of review 
by the agency of original jurisdiction in December 2006.  
Appellate review may proceed.

The veteran has submitted evidence of a left hip disability 
that may be related to his service-connected back disability.  
This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's lumbar myositis with L2-L3 vertebral disc body 
irregularities is manifested by limitation of forward flexion 
to 75 degrees, and there is pain on objective examination, 
but there is no guarding, abnormal gait, or abnormal contour 
of the spine, and, although there are irregularities of the 
vertebral bodies of L2 and L3, loss of 50 percent or more of 
the height of those vertebral bodies is not present, and 
there is no diagnosis of intervertebral disc syndrome.


CONCLUSION OF LAW

No criterion for an initial evaluation in excess of 10 
percent for lumbar myositis with L2-L3 vertebral disc body 
irregularities has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
lumbar myositis.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
November 2003 claim for service connection, the RO issued a 
letter in December 2003 which informed the appellant of the 
actions VA would take to assist him to develop the claims, 
and advised the veteran of the evidence required to 
substantiate a claim for service connection.  This letter 
also advised the veteran to tell VA about any additional 
evidence the veteran wanted VA to obtain, and advised the 
veteran to submit evidence on his own behalf, including such 
evidence as statements from individuals, and advised the 
veteran to submit any evidence he had.  This notice was 
sufficient to advise the veteran to submit evidence in his 
possession.  The RO advised the veteran of the evidence that 
VA would obtain and of the veteran's responsibility to 
identify any additional evidence he wanted VA to obtain.  

The Board finds that the December 2003 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in January 2005, when an 
initial rating decision was issued, so the notice provided 
prior to that adjudication meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claim through VA examinations.  The veteran was afforded the 
opportunity to identify relevant medical evidence.  The 
veteran's VA clinical records were also associated with the 
claims file.

Although the VCAA notice referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, the 
effective date assigned for the grant of service connection 
in this case is the day following the veteran's service 
discharge.  By law, no earlier effective date for a grant a 
service connection may be awarded, so any failure to notify 
the veteran about the law and regulations governing 
assignment of effective dates is harmless error.  This claim 
involves the initial rating, so any error in failing to 
notify the veteran regarding assignment of an initial rating 
is harmless error, since the assigned rating is at issue in 
this appeal.  

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, and appellate review at 
this time does not result in any prejudice to the veteran.
 
Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Effective September 26, 2003, before the veteran submitted 
the November 2003 claim at issue in this appeal, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:  100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 40 percent for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and 10 
percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.
 
Facts and analysis

In November 2003, the veteran submitted his initial claim for 
service connection for a back disorder.  Service medical 
records confirmed his assertion that he had sought care in 
service for back pain.

On VA examination conducted in March 2004, the veteran 
reported constant low back pain, increased with standing, 
bending, or lifting.  He reported pain radiating to the left 
buttock and numbness in the anterior left leg.  He reported 
urinary urgency and erectile dysfunction.  Range of motion of 
the thoracolumbar spine included flexion to 85 degrees, with 
pain at that point, extension to 20 degrees, right and left 
lateral bending to 30 degrees, right and left lateral 
rotation to 35 degrees.  The examiner stated that the veteran 
had fatigue, weakness, and lack of endurance with repetitive 
use.  Spasm and tenderness to palpation, and tenderness at 
the left sciatic notch were noted on objective examination.  
There was no abnormal gait, no abnormal spinal contour, and 
no guarding.  Sensory examination was normal.  Manual muscle 
strength testing was 5/5 in the lower extremities.  Patellar 
deep tendon reflexes were 1+; Achilles deep tendon reflexes 
were 2+.  There was no loss of height of vertebral bodies.  
The examiner concluded that the veteran had lumbar myositis 
with L2 and L3 vertebral body irregularities on magnetic 
resonance imaging (MRI).

The report of a March 2004 MRI examination discloses that 
there was minimal anterior wedging at L3 and L2 vertebral 
bodies.  The report states that there were no herniated or 
bulging discs and no spinal canal stenosis.

In his disagreement with the January 2005 assignment of a 10 
percent evaluation the service-connected disability, the 
veteran stated that he had back pain, that it hurt to exert 
force, that getting up from a chair hurt, and that he would 
have cramps on the left foot after working.  In his 
substantive appeal, the veteran stated that his back pain 
kept him from working.  However, the examiner who conducted 
the September 2005 VA examination stated that the veteran was 
working for the telephone company.

VA clinical records dated from November 2004 to April 2005 
disclose that the veteran was seen several time s for 
complaints of lower back pain with stiffness and pain that 
radiated to his left leg.  In January 2005, MRI examination 
of the lumbar spine was repeated, based on the veteran's 
reports that his back pain was progressive and he had back 
pain radiating to the left leg, suggestive of radiculopathy.  
Examination revealed that lumbar lordosis was well-preserved 
and that there was adequate alignment of the spine.  There 
was some depression of the superior endplate of L2 and L3, 
and there were anterior osteophytes and anterior concentric 
bulging from L1-1 and L3-L4.  The examination was interpreted 
as showing mild degenerative changes and mild diffuse 
posterior bulging from L2 to L5 without compression of the 
dural sac or nerve roots.

In April 2005, the veteran complained of occasional lower 
back pain and stiffness following back trauma while on active 
duty.  There was no leg weakness or parasthesia.  There was 
lumbosacral pain to pressure.  Straight leg raising was 
negative.  The provider stated that the veteran was 
normoreflexic bilaterally.  The provider concluded that the 
diagnoses were unchanged.  

Another VA examination was conducted in September 2005.  The 
veteran reported constant low back pain, at a level described 
as 5 on a 1 to 10 scale.  The veteran's posture was erect and 
symmetrical.  The veteran's range of motion included flexion 
to 75 degrees, extension to 15 degrees, right and left 
lateral bending to 20 degrees, and right and left rotation to 
30 degrees, with pain at the end of each of those ranges of 
motion. There was tenderness to palpation at the L5-S1 
paravertebral muscles and at the L2-L3 vertebral bodies.  The 
examiner stated that there was no guarding, no abnormal 
contour, and no abnormal gait.  The veteran did not use any 
assistive device.  He had equal step length and cadence.  The 
veteran's sensory and manual muscle strength examinations 
discolored no abnormality.  The assigned diagnoses were 
lumbar myositis with L2-L3 irregularity suggestive of 
previous compression fractures, L2-L3 and L4-L5 concentric 
bulging discs, and degenerative joint disease, lumbar spine.

The veteran submitted private treatment records dated in 
February 2006.  The veteran had point tenderness in the left 
lumbar paraspinal muscles.  The veteran also complained of 
pain at the waist when going up stairs.  In addition, the 
left hip flexor was painful with resisting left hip flexion.  
The assigned diagnosis was myositis, lumbosacral, and left 
hip.  

An initial evaluation in excess of 10 percent may be awarded 
if the veteran's forward flexion of the thoracolumbar spine 
is limited to less than 60 degrees.  The evidence is 
unfavorable to such a finding, since the veteran's forward 
flexion of the thoracolumbar spine ranged from 75 degrees to 
85 degrees.  

An initial evaluation in excess of 10 percent may be awarded 
if the veteran's combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  However, 
the evidence establishes that the veteran's combined range of 
motion, calculated based on the examination which disclosed 
the greatest limitation of motion, is far in excess of 120 
degrees (75 degrees of flexion + 15 degrees of extension +20 
degrees of right lateral bending + 20 degrees of left lateral 
bending + 30 degrees of right lateral rotation + 30 degrees 
of left lateral rotation).  The veteran does not meet that 
criterion for an initial evaluation in excess of 10 percent.  

An initial evaluation in excess of 10 percent may be awarded 
if the veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
evidence, including a February 2006 private report submitted 
by the veteran, establishes that the veteran does not have 
kyphosis, does retain a normal spinal lordosis, including on 
MRI in January 2005, and does not have abnormal gait or 
contour of the spine.  The veteran does have muscle spasm, 
but it has not resulted in any finding which meets a 
criterion for a 20 percent evaluation under DC 5237 which 
requires evidence of abnormal gait or abnormal reversed 
lordosis or abnormal kyphosis.  

In reaching this conclusion, the Board has considered the 
February 2006 treatment record, which discloses that the 
veteran had pain with hip flexion.  However, this treatment 
record does not establish that the veteran's left hip flexor 
pain resulted in symptoms which met any criterion for an 
increased evaluation under DC 5237.  The Board notes that the 
veteran may seek a separate grant of service connection for 
the left hip disorder if it results from his service-
connected lumbar disability.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of evaluations ranging from 40 
percent to 100 percent evaluation for unfavorable ankylosis 
of the spine.  As the veteran retains at least 190 degrees of 
motion of the thoracolumbar spine, he does not meet any 
criterion for an evaluation in excess of 10 percent based on 
limitation of motion.  

The Board has considered whether the veteran meets the 
criteria for an initial evaluation in excess of 10 percent 
under any other diagnostic code.  The evidence clearly 
reflects that no provider has assigned a diagnosis of 
intervertebral disc syndrome.  The evidence establishes that 
the provider who treated the veteran in January 2005 
considered that diagnosis, and, after reviewing results of 
MRI examination, declined to assign such a diagnosis.  The 
criteria under DC 5243 for evaluation of intervertebral disc 
syndrome are not applicable, in the absence of a medical 
diagnosis of that disorder.  The veteran is not entitled to a 
separate, compensable evaluation for degenerative joint 
disease of the spine under DC 5003, since DC 5003 provides 
that evaluation should be based on loss of range of motion 
and DC 5237, the diagnostic code under which the veteran is 
currently evaluated, is based on loss on range of motion.  
See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.

The Board has considered whether the veteran's complaints of 
pain warrant an evaluation in excess of 10 percent.  
38 C.F.R. § 4.40, 4.45, 4.59.  Although the veteran has 
stated that he has pain in a variety of situations, such as 
arising from a chair, the statements to his providers, such 
as reflected in the April 2005 outpatient treatment note, 
which states that the veteran has "occasional lower back 
pain and stiffness" establishes that the increased levels of 
pain are episodic and do not yet warrant an evaluation in 
excess of 10 percent.  The Board notes that the veteran may 
submit a claim for an in increased evaluation as the 
disability becomes more severe.  

The preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for lumbar 
myositis.  Therefore, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt is not applicable to 
warrant a more favorable determination.  The appeal must be 
denied.

In arriving at all the decisions in this case, the Board has 
considered the requirements of Fenderson and has determined 
that the evidence of record shows that the manifestations of 
the service-connected lumbar disability neuropathy have been 
generally consistent during the entire appeal period.  
Although the severity of disability increased toward the end 
of the appeal period as compared to the beginning of the 
appeal period, no criterion for an evaluation in excess of 10 
percent has been met at any time during the pendancy of the 
appeal, and a staged rating is not warranted.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for service-connected lumbar myositis with L2-L3 vertebral 
disc body irregularities is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


